MONROE, Judge,
concurring specially.
I agree that the trial court is not bound by medical testimony, and that the trial court in this case could have reasonably determined that the employee’s heart attack was caused by non-work-related factors. However, I do want to point out that even under the test for legal causation as set out in the majority opinion, an employee does not have to show “unusual strain or overexertion” to prevail in a workers’ compensation case involving a nonaccidental injury. Ex parte Trinity Industries, Inc., 680 So.2d 262 (Ala.1996).